Case: 3:20-cv-00340-wmc Document #: 295-29 Filed: 07/31/20 Page 1 of 5




                  Exhibit 29
         Case: 3:20-cv-00340-wmc Document #: 295-29 Filed: 07/31/20 Page 2 of 5


                                Wisconsin Elections Commission
                                        212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                     (608) 266-8005 | elections@wi.gov | elections.wi.gov

_____________________________________________________________________________________________________

DATE:          April 6, 2020

TO:            Wisconsin Municipal Clerks
               Wisconsin County Clerks
               City of Milwaukee Election Commission
               Milwaukee County Election Commission

FROM:          Meagan Wolfe, Administrator
               Wisconsin Elections Commission

SUBJECT:       Updated Guidance on Election Night Procedures

The following procedures should be adapted into your election night plans for the April 7, 2020 Spring
Election and Presidential Preference Primary. The goal of these procedures is to ensure compliance with
the federal court order that restricts the public release of the results until votes are totaled after 4:00 PM
on April 13, 2020. Judge Conley’s clarifying order issued on April 3, 2020 restricted the announcement
of any election results prior to April 13, 2020. In short, election night processes can be described as
“count the ballots, not the votes.”

Election Night Results
   • No votes will be tallied on election night at the polling place. All tabulation will take place
       during the municipal board of canvassers meeting following the extended absentee ballot return
       deadline of 4:00 PM on April 13, 2020.
   • Voters will still insert ballots into optical scan tabulators or ballot boxes and poll workers can
       process absentee ballots throughout the day.
   • Results tapes should not be generated or printed from electronic voting equipment on election
       night.
   • Machines should be powered down using instructions provided by your equipment vendor or the
       county.
   • No results should be publicly announced at the polls on election night.
   • Results tapes should be generated and printed as part of the municipal canvass process that will
       take place after the extended absentee ballot return deadline of 4pm on Monday April 13, 2020.
   • Any hand count paper ballots should not be tallied on election day at the polling place. All vote
       tabulation should take place during the municipal canvass process that should be scheduled for
       after 4pm on April 13, 2020.
   • Write-in votes should not be tallied on election night and this should be done as part of the
       reconvened board of canvassers meeting on April 13, 2020.
   • No results should be sent to the county or municipality from the polling place on election night
       by any means (modem, phone call, etc.).
                                      Wisconsin Elections Commissioners
Dean Knudson, chair | Marge Bostelmann | Julie M. Glancey | Ann S. Jacobs | Robert Spindell | Mark L. Thomsen
  _________________________________________________________________________________________________________
                                                Administrator
                                               Meagan Wolfe
         Case: 3:20-cv-00340-wmc Document #: 295-29 Filed: 07/31/20 Page 3 of 5
Updated Guidance on Election Night Procedures
April 6, 2020
Page 2


    •   If a results tape is generated in error on election night, all copies of the tape should be placed in
        an envelope or container and secured with a tamper-evident seal. The serial number from the
        seal should be recorded on the Inspector’s Statement (EL-104) and the location of the tape
        should be noted in the incident log as well (e.g. the tapes are sealed in the ballot bag, etc.).
        Releasing any election results prior to the 4:00 PM deadline on April 13, 2020 is a violation
        of the federal court order that extended the absentee ballot return deadline.

Voting Equipment
   • All voting machines used on election day should be powered down without generating a results
       tape on election day.
   • They can then be transported to a municipal facility or the county for storage until they are
       needed for continued absentee ballot processing or results tape generation.
   • Tamper-evident seals can be placed on the machine in locations to ensure that the machines are
       not tampered with between election day and their next use.
   • Serial numbers from any seals used for this purpose should be recorded on the Inspector’s
       Statement or on another form provided by the clerk.
   • If poll workers are instructed to remove memory devices from equipment on election night they
       should be placed in an envelope or case and secured with a tamper evident seal with a unique
       serial number.

Absentee Ballot Processing
   • Ballots with missing required witness information or voter signatures can be reconciled until
      8:00 PM on election day. After 8:00 PM, they may be rejected if they are not sufficient.
   • Any ‘A’ and ‘B’ ballots that were originally required to be held until after 8:00 PM on election
      day should not be processed on April 7, 2020. Updated guidance on processing ‘A’ and ‘B’
      ballots is attached to this communication.

Reconciliation
   • Poll workers should reconcile the number of ballots to the number of voters who were issued a
      voter number on election day to the best of their abilities.
   • Voting equipment results tapes will not be generated or printed so they will not be able to be
      used for this purpose.
   • Ballots can be counted to reconcile against the final voter number issued, but no votes should be
      tallied on election day.
   • Ballot boxes will have to be opened in locations that use traditional hand count paper ballots so
      they can be counted to determine the total number of ballots cast.

Documentation
   • The Inspector’s Statement (EL-104) should be used to document any information about
     reconciliation or ballots that the municipal board of canvassers will need to complete the
     canvass.
         Case: 3:20-cv-00340-wmc Document #: 295-29 Filed: 07/31/20 Page 4 of 5
Updated Guidance on Election Night Procedures
April 6, 2020
Page 3


    •   Any anomalies with ballot totals or other election materials should be documented on the
        incident log.
    •   The section on the Inspector’s Statement for required voting statistics for the total number of
        voters, election day registrations, number of ballots cast, etc. should be completed after the poll
        close on election night (see below).




Ballot Security and Chain of Custody
   • All ballots should be placed in ballot bags and secured with tamper evident seals and the serial
        numbers from the Ballot Container Certificate (EL-101) should be recorded on the Inspector’s
        Statement in the provided field, or other location on the form as indicated by the municipal clerk.
   • All ballots must be accounted for before materials are organized for transport back to the clerk.
        No votes will be tallied on election day and the ballots will be essential to an accurate canvass
        process.

Municipal Board of Canvass
  • If your municipal board of canvass normally meets on election night to certify election results,
      they will not be able to do that for this election.
  • The federal court order restricts the ability to determine the election results prior to April 13,
      2020 so the Canvass Report (EL-106) will not be able to be completed until then.

Absentee Processing After Election Day
   • Absentee ballots can continue to be processed after election day, but this works needs to be done
      by the board of canvassers as part of a public meeting.
   • Each meeting should be noticed according to the Open Meetings Law using the normal 24-hour
      prior process or the emergency 2-hour process. One notice may be posted that lists multiple
      meetings.
   • Municipalities can determine which days after election day that want to reconvene to process
      additional absentee ballots and there is no limit on the number of days when this can occur.
   • There is also no requirement that municipalities reconvene prior to April 13 after 4:00 PM if they
      would prefer to wait until after the deadline.

Posting Requirements
   • Municipalities are still required to post the number of outstanding provisional ballots issued on
       election day.
   • Central count municipalities still need to post the number of absentee ballots issued and the
       number that have been returned by the close of polls on election day.
         Case: 3:20-cv-00340-wmc Document #: 295-29 Filed: 07/31/20 Page 5 of 5
Updated Guidance on Election Night Procedures
April 6, 2020
Page 4




School District Canvass
   • The canvass for any school board contests will not be able to be held until after the absentee
       ballot return deadline on April 13, 2020.
   • The school district can canvass once they receive all of the materials needed for that process and
       should notice the meeting according to the Open Meetings Law.

Please contact us at elections@wi.gov or by phone at (608) 261-2028 with any questions you may have.
